REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 9,131,257, which included original patent claims 1–56.  Applicant requested amendment of the claims on 5/23/2022.  Claims 77–84, 86–94 and 96–100 are pending.

Consent of Assignee
Applicant filed an updated assignment to KYOCERA Corporation on 6/29/2021.  Applicant must also furnish a consent for this new assignee.  See 37 CFR 1.172.  Failure to update the consent may result in a response being held to be non-responsive.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Applicant claimed less than that to which they are entitled. This is a broadening reissue.
An error arose in the transmitting operation recited in independent claim 1 of the patent. This operation includes "transmitting requested video images to the at least one of the respective one of the plurality of subscribers and a plurality of authorized viewers." As a result, claim 1 is too narrow to protect the disclosed invention.
In addition, an error arose in the wherein clause in independent claim 28 of the patent. This clause includes "wherein at least one viewing device accesses the image data corresponding to the at least one video capture device via a custom GUI application on the viewing device." As a result, claim 28 is too narrow to protect the disclosed invention.
In addition, an error arose in the wherein clause in independent claim 52 of the patent. This clause includes "wherein the receiving means receives control signals so that the viewing devices can independently customize viewing orientation of the image data." As a result, claim 52 is too narrow to protect the disclosed invention.
Claims 1, 28 and 52 of the reissue application correct this error by omitting at least one element included respectively in claims 1, 28 and 52 of US Patent 9,131,257. In addition, claims 3, 10, 17, 40, 42, 53, 55, which are currently pending in the reissue application, variously include the following elements, at least one of which is not recited by originally issued claims:
•    transmitting requested video images to the at least one of the respective one of the plurality of subscribers and a plurality of authorized viewers; (see claim 3 as amended)
•    wherein the server performs image processing operations on the stored video images offline, wherein the image processing comprises at least one of user control operations of geometric distortion correction, optical distortion correction, flip, rotation, pan, tilt, and zoom operations, wherein each of plural viewers can independently view a customized video image; (see claim 10 as amended)
•    wherein at least one video capture device is equipped with an image processing unit, wherein the image processing unit includes at least one of user control operations of geometric distortion correction, optical distortion correction, rotation, flip, pan, tilt, and zoom operations; (see claim 17 as amended)
•    wherein at least one video capture device is equipped with at least one of motion sensor and sound sensor to trigger video transmission and is programmed to go dormant when no motion is detected for a period of time; (see claim 40 as amended).
•    wherein at least one video capture device is equipped with infrared imagery means and/or includes means to record and store portions of streamed video; (see claim 42 as amended)
•    wherein the receiving means receives control signals so that the viewing devices can independently customize viewing orientation of the image data, including by customizing the viewing orientation includes applying at least one of geometric distortion correction, optical distortion correction flip, pan, tilt and zoom operations; (see claim 53 amended).
•    wherein at least one of the video capture devices includes a wide-angle lens, a plurality of lenses capable of up to 360° image capture, or a fisheye lens, (see claim 55 as amended).” (5/3/2018 declaration p. 5).
In addition, applicant provided supplemental remarks concerning an error:
“An error arose in the "controlling" operation recited in independent claim 1 of U.S. Patent No. 9,131,257. The "controlling" operation includes "controlling access to the video images through the network according to instructions from the respective one of the plurality of subscribers." Claim 1 of U.S. Patent No. 9,131,257 is too narrow to protect the disclosed invention, and the Applicant claimed less than that to which the Applicant is entitled in U.S. Patent No. 9,131,257. This is a broadening reissue.” (9/4/2019 Remarks, p. 12).

Claim Amendment Support – 37 CFR 1.173(c)
37 CFR 1.173(c) requires: 
“[w]henever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied”: 
“an explanation of the support in the disclosure of the patent for the changes made to the claims.” 
Aside from new claim 100, applicant merely provides citation(s) in an effort to allege support, en masse, for the amended limitations. What is required, however, is an explanation that discusses each and every change to the claims and where the disclosure provides the individual, appropriate support. The explanation per 37 CFR 1.173(c) in a reissue should actively and unmistakably demonstrate support for the changes to the examiner/public.
Applicant must provide such explanation for each change (current and previous) in the pending claims.

Claim Objections
Claims 77–84, 86–94 and 96–100 are objected to for failing to include the proper formatting required by 37 CFR 1.173 which states:
“(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined”
and
“(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
	Applicant fails to present properly-formatted claims showing changes relative to the printed patented claims.  Because none of the pending claims were present in the patent, all of the pending claims must be underlined.  Subsequent amendments should continue to show changes relative to the printed patent and not to the previous amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 90–94 and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 90, there is no support for the server being configured to “cause the viewing device to display . . .”  It is true that the server transmits the image content to the viewing device, but it is the display device itself that “causes display”.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 90–94, 96–98 and 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 90, it is not clear what structure of this claimed system is responsible for the viewing device being “authorized to access . . . and to receive”.  If this is server structure, then the claim should so state.  Applicant argues that the viewing device is not a part of this claimed system. 
Claim 97,line 4, it is unclear whether “via a communication link” is modifying the “connecting to a server” phrase or the “captured by a capture device” phrase.
Claim 97 is confusing in claim scope due to the past-tense nature of the “captured” word.  It is not clear whether a positive step of “capturing” is required by the claim.  Applicant should provide a positive step of capturing if so.  A step of “connecting to a server” and the subsequent “receiving the image data” would be performed the same regardless of any prior sourcing/capturing of the data.  Examiner is treating the “captured by a capture device” nature of the data as non-functional descriptive material.  The type of data (in this case its source) is not functionally related to the rest of the claim.
Claim 100 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appear to be method steps (application is downloaded).  These steps appear to represent methods of using the system rather than the structure of the system itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).

35 USC § 251 Rejections
Claims 90–94 and 96 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Claims 77–84, 86–94 and 96–100 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 13/519,065 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application:
Date
Prosecuted
Claim(s)
Surrender Generating Limitation (SGL) 
Related Reissue
Claim(s)
11/14/2014
55, 81, 98, 104
SGL-1: “cellular” communication link
77, 90, 97, 99
3/3/2015
55, 81, 98, 104
SGL-2: the authorized viewers “being temporarily allowed access to the video images over the network without being a subscriber”
77, 90, 97, 99


Pending reissue claims 77–84, 86–94 and 96–100 are each broadened in a manner related to the Surrender Generating Limitation (SGL).  

Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  
Regarding SGL-1, the claims were amended to specify that the previously-claimed communication link (used for sending image data from the capture device to the network) was to be a “cellular” link.  Therefore, “cellular” represents the surrender generating limitation.  Although the word cellular appears in the reissue claims, it appears as an optional item in a Markush group.  Cellular is therefore not required by the claims.  The SGL-1 phrase/term “cellular” has been entirely eliminated.  There is nothing retained from the SGL-1 phrase/term.  
Regarding SGL-2, the claims were amended to specify the previously-claimed authorized viewers as “being temporarily allowed access to the video images over the network without being a subscriber”.  None of this SGL-2 language is retained in the reissue claims.
As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the case here:

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 77, 78, 83, 87–90, 93 and 97–99 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0161635 (Dey).
77. A distribution system for an image distribution via a network, comprising: 
“METHOD AND APPARATUS FOR PROVIDING A MOBILE VIDEO BLOG SERVICE” (Dey at TITLE). 
a server; a capture device configured to transmit image data to the server via a communication link to the network; wherein the communication link is a wireless communication link including at least one of a cellular communication link, a WiFi link, and a Bluetooth link; and 
“a mobile video blog (vlog) service . . . captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“post-to-web server functionality both as uploaded video file or live streaming video” (Dey at ¶ 0015).
“mobile device 111 may access the mobile vlog server in the IMS network 103 via the wireless access network 101” (Dey at ¶ 0020).
“Wireless access networks 101 and 102 may include . . . 4G cellular networks . . . WiFi networks, WiMAX networks and the like. It should be noted that the present invention is not limited to any particular type of wireless access network” (Dey at ¶ 0021).
a viewing device authorized to access to the server and to receive the image data, wherein the server is configured to manage the image data, and to provide a corresponding image data in response to a request from the viewing device and the viewing device is configured to display an image by playing the image data provided from the server, by a graphical user interface (GUI) application.
“the method receives a login at the vlog viewing service portal by a vlog viewer, e.g., broadly a viewer” (Dey at ¶ 0048).
“a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111” (Dey at ¶ 0029).
“user input device (such as . . . a mouse. . . )” (Dye ¶ 0056).

78. The distribution system according to claim 77, wherein the viewing device is further configured to control the capture device in real-time.
“live streaming” (Dey at ¶ 0029).

83. The distribution system according to claim 77, wherein the capture device comprises a motion sensor and is configured to be capable of detecting sound.
	Dey provides a motion sensor and is capable of detecting sound.  First, Dey teaches delivering multimedia (e.g. at ¶ 0013) which is taken to comprise video and audio, where the audio is captured by the mobile device’s (e.g. smartphone’s) microphone.  The mobile device therefore senses/detects sound.  Second, the mobile device’s camera captures images of a scene, which when include movement or motion, it captures/senses/detects the motion.  The mobile device therefore senses/detects motion.

87. The distribution system according to claim 77, further comprising a plurality of capture devices connected to the server, wherein the viewing device is further configured to change the capture device from which the viewing device displays the image, depending on a selection operation by the user.
“a community viewing service portal . . . is supported to allow viewers to view live streaming or uploaded video file contents . . . that have been posted by mobile vloggers . . . features of the community viewing portal include the ability . . . to . . .view vlogs by groups and categories, view vlogs by the most viewed, view vlogs by the highest rating” (Dey at ¶ 0017).

88. The distribution system according to claim 77, wherein the server is further configured to record and store the image data in response to a user's instruction from the viewing device.
“a subscriber login portal, blog templates that a vlogger can select, browser based video editing capabilities (like adding fades, video effects or splicing functionality), category and key words assignment, post-to-web server functionality both as uploaded video file or live streaming video” (Dey at ¶ 0015).

89. The distribution system according to claim 77, wherein the capture device comprises a memory, and configured to store data of captured image when a connection to the network is interrupted.
“mobile vlog server 121 provides a web browser based application to the mobile device 111 to support video editing functionality and live video streaming integration for live events. Using this application, video capture components of the mobile device 111 including camera, video codecs, and any other video capture capabilities are integrated. The videos captured by the mobile device 111 can be streamed in real time for live capture events or uploaded as video files” (Dey at ¶ 0025).
	The ability to capture video using a mobile device’s camera and then to subsequently upload the captured video file to the server represents the ability to store in the device’s memory the captured video file.  This may include times when the network connection may be interrupted.

90. A distribution system for an image distribution via a network, comprising: 
“METHOD AND APPARATUS FOR PROVIDING A MOBILE VIDEO BLOG SERVICE” (Dey at TITLE).
a server; and a capture device configured to transmit image data to the server via a communication link to the network; wherein the communication link is a wireless communication link including at least one of a cellular communication link, a WiFi link, and a Bluetooth link, wherein
“a mobile video blog (vlog) service . . . captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“post-to-web server functionality both as uploaded video file or live streaming video” (Dey at ¶ 0015).
“mobile device 111 may access the mobile vlog server in the IMS network 103 via the wireless access network 101” (Dey at ¶ 0020).
“Wireless access networks 101 and 102 may include . . . 4G cellular networks . . . WiFi networks, WiMAX networks and the like. It should be noted that the present invention is not limited to any particular type of wireless access network” (Dey at ¶ 0021).
the server is configured to manage the image data, provide a corresponding image data to a viewing device authorized to access to the server and to receive the image data and cause the viewing device to display an image by playing the image data by a graphical user interface (GUI) application.
“the method receives a login at the vlog viewing service portal by a vlog viewer, e.g., broadly a viewer” (Dey at ¶ 0048).
“a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111” (Dey at ¶ 0029).
“user input device (such as . . . a mouse. . . )” (Dye ¶ 0056).

93. The distribution system according to claim 90, wherein the capture device comprises a motion sensor and is configured to be capable of detecting sound.
	As best understood, Dey provides a “motion sensor capable of detecting sound”.  First, Dey teaches delivering multimedia (e.g. at ¶ 0013) which is taken to comprise video and audio, where the audio is captured by the mobile device’s (e.g. smartphone’s) microphone.  The mobile device therefore senses/detects sound.  Second, the mobile device’s camera captures images of a scene, which when include movement or motion, it captures/senses/detects the motion.  The mobile device therefore senses/detects motion.

97. A method performed at a viewing device for displaying an image, comprising: 
“allow viewers to view live streaming or uploaded video file contents via their personal computers, laptops, or mobile devices” (Dey at ¶ 0017).
connecting to a server that provides an image data captured by a capture device via a communication link, wherein the communication link is a wireless communication link including at least one of a cellular communication link, a WiFi link, and a Bluetooth link; receiving the image data from the server; 
“the viewer, accesses a video blog (vlog) viewing service portal supported by the mobile vlog server 121 by using the mobile device 112” (Dey at ¶ 0028).
“a mobile video blog (vlog) service . . . captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“post-to-web server functionality both as uploaded video file or live streaming video” (Dey at ¶ 0015).
“mobile device 111 may access the mobile vlog server in the IMS network 103 via the wireless access network 101” (Dey at ¶ 0020).
“Wireless access networks 101 and 102 may include . . . 4G cellular networks . . . WiFi networks, WiMAX networks and the like. It should be noted that the present invention is not limited to any particular type of wireless access network” (Dey at ¶ 0021).
executing a graphical user interface (GUI) application, wherein the executing comprises: obtaining an access authorization to the server to receive the image data, performing a selection of and a request for the image data, and playing the image data received from the server; and displaying an image by playing the image data on the GUI application.
“the method receives a login at the vlog viewing service portal by a vlog viewer, e.g., broadly a viewer” (Dey at ¶ 0048).
 “the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111” (Dey at ¶ 0029).
“a community viewing service portal . . . is supported to allow viewers to view live streaming or uploaded video file contents . . . that have been posted by mobile vloggers . . . features of the community viewing portal include the ability . . . to . . .view vlogs by groups and categories, view vlogs by the most viewed, view vlogs by the highest rating” (Dey at ¶ 0017).
“user input device (such as . . . a mouse. . . )” (Dye ¶ 0056).

98. The method according to claim 97, further comprising: instructing the server to record and store the image data, depending on a user's instruction.
“a subscriber login portal, blog templates that a vlogger can select, browser based video editing capabilities (like adding fades, video effects or splicing functionality), category and key words assignment, post-to-web server functionality both as uploaded video file or live streaming video” (Dey at ¶ 0015).

99. A method for providing an image via a network, comprising: 
“METHOD AND APPARATUS FOR PROVIDING A MOBILE VIDEO BLOG SERVICE” (Dey at TITLE).
capturing image data by a capture device; transmitting, from the capture device to a server, the image data via a communication link to the network, wherein the communication link is a wireless communication link including at least one of a cellular communication link, a WiFi link, and a Bluetooth link; 
“a mobile video blog (vlog) service . . . captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“post-to-web server functionality both as uploaded video file or live streaming video” (Dey at ¶ 0015). 
“mobile device 111 may access the mobile vlog server in the IMS network 103 via the wireless access network 101” (Dey at ¶ 0020).
“Wireless access networks 101 and 102 may include . . . 4G cellular networks . . . WiFi networks, WiMAX networks and the like. It should be noted that the present invention is not limited to any particular type of wireless access network” (Dey at ¶ 0021).
managing the image data by storing the image data by the server; 
“The videos captured by the mobile device 111 can be streamed in real time for live capture events or uploaded as video files” (Dey at ¶ 0025).
managing a viewing device by registering at least one viewing device by the server and controlling access to the server from the viewing device; authorizing the viewing device to access to the server and to receive the image data; providing corresponding image data to the viewing device from the server in response to a request of the viewing device; and displaying an image by playing the image data on a graphical user interface (GUI) application implemented on the viewing device.
“the method receives a login at the vlog viewing service portal by a vlog viewer, e.g., broadly a viewer” (Dey at ¶ 0048).
“a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111” (Dey at ¶ 0029).
“user input device (such as . . . a mouse. . . )” (Dye ¶ 0056).

100. The distribution system according to claim 77, wherein the GUI application is downloaded onto the viewing device.
“the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111” (Dey at ¶ 0029).
	Aside from the user’s web browser itself acting as a GUI application, the web resources (e.g. webpages) served by the server 121 to the clients that enable a viewer to browse, select and display videos are described by Dey as a “web browser based application” provided by the server.  These resources (acting as an application, i.e. “web app”) are served to the client and therefore are “downloaded”.

Claims 79–81 and 91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey in view of US 2007/0024706 (Brannon)
79. The distribution system according to claim 77, further comprising a plurality of viewing devices connected to the server and configured to display the image with different views for each viewing device.
While Dey does mention live streaming of events such as sports (e.g. at ¶ 0033) Dey does not specify that two viewers can independently control different views of the event at the camera.  
Brannon however also teaches a video distribution system where client viewers may each independently control aspects of the received video event scene for customized viewing/display:
“Systems and methods for providing high-quality region of interest (HQ-ROI) viewing within an overall scene by enabling one or more HQ-ROIs to be viewed in a controllable fashion” (Brannon at ABSTRACT).
Brannon notes the disadvantage with conventional cameras where changing viewing parameters affects all viewers.  Brannon further teaches improvements where each viewer may issue control commands to the camera itself to manipulate their own custom view of the event without affecting others:
“The disclosed systems and methods may be implemented in one embodiment to enable optimized simultaneous viewing of multiple video sources for each individual viewing client.  This is in contrast to conventional video viewing systems . . . standard single-stream camera sources . . . are designed such that a configuration change for any of the above parameters affects all viewers” (Brannon ¶ 0033).
“a multi-stream video source may be optionally configured with the ability to spatially move the reference coordinates of an ROI stream within the scene's overall image, e.g., via some set of suitable control commands such as those implemented for Pan-Tilt-Zoom (PTZ) cameras.  The ability to perform the ROI control logic may be implemented, for example, at a viewing application” (Brannon ¶ 0030).
“video source 102 may be configured to accept commands (e.g., `Pan and Tilt` commands) that allow the client viewing application 122 to move the spatial coordinates of the 320H.times.180V HQ-ROI view/stream around within the scene” (Brannon ¶ 0093).
“multi-stream HQ-ROI viewing capability may be implemented . . . to deliver two or more video streams to one or more viewing clients via a network medium.  For example, as previously mentioned, a video source component and video access component may be separate components or integrated together as a single device, e.g., camera and stream server components may be one device.” (Brannon ¶ 0087).
“Video access component . . . to communicate these multiple digital video streams (not shown separately in FIG. 3) across computer network medium 112 to multiple viewing clients 120a through 120n” (Brannon ¶ 0060).
It would have been obvious to one of ordinary skill to have provided viewers the ability to independently send control instructions to the cameras for manipulating the video content such that each user can experience a different viewing (e.g. panning, tilting and/or zooming) of the event.  Doing so would have allowed the viewers to customize and make more enjoyable their viewing of such events.

80. The distribution system according to claim 77, wherein the capture device is further configured to perform a pan/tilt/zoom process depending on a user's operation.
	See claim 79 and the obviousness to control camera Pan/Tilt/Zoom operations.
 
81. The distribution system according to claim 77, wherein the viewing device is further configured to perform a pan/tilt/zoom process for the image depending on a user's operation.
	See claim 79 and the obviousness to control camera Pan/Tilt/Zoom operations.  The viewer can then see the PTZ effects on their viewing screen.

91. The distribution system according to claim 90, wherein the capture device is further configured to perform a pan/tilt/zoom process depending on a user's operation.
	See claim 79 and the obviousness to control camera Pan/Tilt/Zoom operations.

	Claims 82 and 92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey in view of US 8,872,910 (Vaziri).
82. The distribution system according to claim 77, wherein the capture device comprises a global positioning system (GPS) for acquiring location information.
	Dey does not appear to teach that the video capture device includes a GPS. Vaziri however teaches a video recording device used for “vlogs” (at 9:25) where the recording device is equipped with GPS: “[recorder] may employ a GPS or utilize wireless signals to extract the location information and use it as a tag or metadata” (Vaziri at 9:34-36).  It would have been obvious to one of ordinary skill to have employed such GPS location metadata in order to help classify and categorize the posted vlog videos of Dey for easier identification.

92. The distribution system according to claim 90, wherein the capture device comprises a global positioning system (GPS) for acquiring location information.
	Dey does not appear to teach that the video capture device includes a GPS. Vaziri however teaches a video recording device used for “vlogs” (at 9:25) where the recording device is equipped with GPS: “[recorder] may employ a GPS or utilize wireless signals to extract the location information and use it as a tag or metadata” (Vaziri at 9:34-36).  It would have been obvious to one of ordinary skill to have employed such GPS location metadata in order to help classify and categorize the posted vlog videos of Dey for easier identification.

	Claims 84 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey in view of CN 2666053 (Weihong).
84. The distribution system according to claim 77, wherein the capture device comprises a 360-degree camera.
	Dey teaches a smartphone with a camera, but does not appear to teach a 360-degree camera.  Weihong however teaches a mobile phone that is equipped with a 360-degree camera:
“mobile phone with a device that can take photos in 360 degrees, and the camera lens can rotate in 360 degrees at will and lead the photo taking more convenient . . . the camera lens can rotate on 360 degrees to take photos, and the angle needed can be obtained conveniently and rapidly” (Weihong at Abstract).
 	It would have been obvious to one of ordinary skill to have employed such a 360 degree camera with that of Dey in order to provide convenience for taking photos in 360 degrees.

94. The distribution system according to claim 90, wherein the capture device comprises a 360-degree camera.
	Dey teaches a smartphone with a camera, but does not appear to teach a 360-degree camera.  Weihong however teaches a mobile phone that is equipped with a 360-degree camera:
“mobile phone with a device that can take photos in 360 degrees, and the camera lens can rotate in 360 degrees at will and lead the photo taking more convenient . . . the camera lens can rotate on 360 degrees to take photos, and the angle needed can be obtained conveniently and rapidly” (Weihong at Abstract).
 	It would have been obvious to one of ordinary skill to have employed such a 360 degree camera with that of Dey in order to provide convenience for taking photos in 360 degrees.

	Claims 86 and 96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey in view of US 2011/0282975 (Carter).
86. The distribution system according to claim 77, wherein the server is a cloud server provided on internet and configured by pool of computing resources.
Dey provides “a mobile video blog service by integrating mobile video log (vlog) applications with an Internet Protocol Multimedia Subsystem (IMS) network” (¶ 0012).  Dey shows the vlog platform/service in FIG. 1 as including IMS Network 103, a network/cloud.  Dey does not however explicitly teach a configuration of a pool of computing resources.
Carter however notes the difficulties for an enterprise to maintain their IT infrastructure:
“Enterprises are finding it increasingly difficult to stay abreast with the rapidly evolving technology platforms. That is, software and hardware upgrades are commonplace for an information technology (IT) infrastructure of an enterprise and maintaining a state of the art infrastructure is costly, time consuming, and distracts from the business of an enterprise” (Carter ¶ 0001).
 Carter describes a solution, a form of “cloud computing” which relies upon a pool of shared resources:
“To remedy these concerns a new technology has been gaining acceptance in the industry. This technology is referred to as "cloud computing." The term "cloud" is used as a metaphor for how the Internet is depicted in diagrams and is used as an abstraction of the underlying infrastructure, which is being concealed with cloud computing. Cloud computing is often defined as computing capabilities that provide an abstraction between computing resources and the underlying technical architecture (e.g., servers, storage, networks), enabling convenient, on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or service provider interaction” (Carter ¶ 0002).

“A "processing environment" defines a set of cooperating computing resources, such as machines, storage, software libraries, software systems, etc. that form a logical computing infrastructure. A "logical computing infrastructure" means that computing resources can be geographically distributed across a network, such as the Internet. So, one computing resource at network site X and be logically combined with another computing resource at network site Y to form a logical processing environment” (Carter ¶ 0016).
Carter provides an example of cloud computing employed for distributing video (Carter ¶ 0033, 0039).  It would have been obvious to one of ordinary skill at the time of the invention to have employed the cited Internet cloud computing methods with that of Dey in order to enjoy the described benefits and remedy the noted concerns.  Doing so would have provided an Internet cloud server with shared, pooled resources.

96. The distribution system according to claim 90, wherein the server is a cloud server provided on internet and configured by pool of computing resources.
Dey provides “a mobile video blog service by integrating mobile video log (vlog) applications with an Internet Protocol Multimedia Subsystem (IMS) network” (¶ 0012).  Dey shows the vlog platform/service in FIG. 1 as including IMS Network 103, a network/cloud.  Dey does not however explicitly teach a configuration of a pool of computing resources.
Carter however notes the difficulties for an enterprise to maintain their IT infrastructure:
“Enterprises are finding it increasingly difficult to stay abreast with the rapidly evolving technology platforms. That is, software and hardware upgrades are commonplace for an information technology (IT) infrastructure of an enterprise and maintaining a state of the art infrastructure is costly, time consuming, and distracts from the business of an enterprise” (Carter ¶ 0001).
 Carter describes a solution, a form of “cloud computing” which relies upon a pool of shared resources:
“To remedy these concerns a new technology has been gaining acceptance in the industry. This technology is referred to as "cloud computing." The term "cloud" is used as a metaphor for how the Internet is depicted in diagrams and is used as an abstraction of the underlying infrastructure, which is being concealed with cloud computing. Cloud computing is often defined as computing capabilities that provide an abstraction between computing resources and the underlying technical architecture (e.g., servers, storage, networks), enabling convenient, on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or service provider interaction” (Carter ¶ 0002).

“A "processing environment" defines a set of cooperating computing resources, such as machines, storage, software libraries, software systems, etc. that form a logical computing infrastructure. A "logical computing infrastructure" means that computing resources can be geographically distributed across a network, such as the Internet. So, one computing resource at network site X and be logically combined with another computing resource at network site Y to form a logical processing environment” (Carter ¶ 0016).
Carter provides an example of cloud computing employed for distributing video (Carter ¶ 0033, 0039).  It would have been obvious to one of ordinary skill at the time of the invention to have employed the cited Internet cloud computing methods with that of Dey in order to enjoy the described benefits and remedy the noted concerns.  Doing so would have provided an Internet cloud server with shared, pooled resources.

	Claim 100 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey in view of Mozilla2.
100. The distribution system according to claim 77, wherein the GUI application is downloaded onto the viewing device.
Dey teaches a client as using a web browser to access the vlog system.  Dey does not appear to teach that the web browser is downloaded onto the client device.
Mozilla teaches the concept of downloading its newest version of the Firefox web browser and touts various “enhancements, updates and improvements” (Mozilla at p. 1–2 for example).  It would have been obvious to one of ordinary skill at the time of the invention to have downloaded this Firefox browser (GUI application) in order to take advantage of a new browser having the touted features.  Further, one of ordinary skill would have found it to be simple substitution to explore Firefox as an additional or alternative browser of choice to one that may have been factory-installed on their device and would have found predictable results in doing so. 

Response To Arguments
35 USC § 251 - Recapture
Applicant argues:
“Applicant respectfully contends that amended independent claims 77, 90, 97, and 99 do not completely or substantially eliminate the alleged SGLs” (5/23/2022 Remarks, p. 9).
“Regarding the alleged SGL-1 . . . original independent claim 81 recites "at least one communication link." In contrast, amended claims 77, 90, 97, and 99 recite "the communication link is a wireless communication link including at least one of a cellular communication link, a WiFi link, and a Bluetooth link." Accordingly, Applicant respectfully contends that amended claims 77, 90, 97, and 99 have been materially narrowed relative to original claim 81” (5/23/2022 Remarks, p. 9–10).
Examiner disagrees.  As applicant recognizes, original claim 81 included a communication link (for uploading) before “cellular” was added.  Therefore, “cellular” represents the surrender generating limitation.  Although the word cellular appears in the reissue claims, it appears as an optional item in a Markush group.  Cellular is therefore not required by the claims.  The SGL-1 phrase/term “cellular” has been entirely eliminated.  There is nothing retained from the SGL-1 phrase/term.  
Further, a successful showing of material narrowing requires applicant to retain a narrowing limitation that is not only related to the surrendered subject matter, but to demonstrate why it is “material” - i.e. it avoids recapture by distinguishing over the prior art.
“the mere argument that the reissue claims constitute only a partial recapture is insufficient without a corresponding demonstration of material narrowing.  Retention of the attachment pad limitation is related to the surrendered subject matter, but is not materially narrowing because the use of an attachment pad was well known in the prior art” (In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011)).  [Mostafazadeh’s SGL was a circular attachment pad and the reissue claims retained only attachment pad.]
“if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided” (MPEP 1412.02(II)(C)).
Applicant fails to identify what is retained and fails to demonstrate the materiality of the retained portion vs. the prior art.  When applicant required “cellular” in the original prosecution (11/14/2014), the applied prior art was recognized as teaching local or short-range communications but cellular was touted for its longer, remote communications.
Lastly, regarding claim 97, the claim is written from the perspective of the viewing device.  The method requires an initial step of connecting to a server (for downloading of image data) but does not positively include any method steps regarding the capturing or uploading/transmitting of image data from a capture device.  The past-tense phrase “captured by a captured device via a communication link” does not require a positive step of uploading/transmitting image data to the server.  At best it provides a non-functional description of the image data residing at the server.  Thus the SGL related to the (upload) communication link is absent entirely.

Applicant argues:
“Regarding the alleged SGL-2 . . . original independent claim 81 recites "registering data for a plurality of viewing devices, so that said viewing devices are authorized to receive the image data from the at least one video capture device." In contrast, amended claims 77 and 90 recite "a viewing device authorized to access to the server and to receive the image data," . . . Accordingly . . . claims 77, 90, 97, and 99 have been materially narrowed relative to original claim 81” (5/23/2022 Remarks, p. 10).
Examiner disagrees.  Original claim 81 already included “said viewing devices are authorized to receive the image data” and “enabling at least one of the registered viewing devices to interact with the image data” before introduction of SGL-2 (the authorized viewers “being temporarily allowed access to the video images over the network without being a subscriber”).  The claim already included limitations regarding devices being authorized to access image data from the server.  The argued reissue claim phrase does not appear to retain any of SGL-2.  Further, applicant makes no demonstration regarding the materiality of any particular retained portion (i.e. vs. the prior art).
A successful showing of material narrowing requires applicant to retain a narrowing limitation that is not only related to the surrendered subject matter, but to demonstrate why it is “material” - i.e. it avoids recapture by distinguishing over the prior art.

35 USC § 102 - Dey
Applicant argues:
“Amended independent claims 77, 90, 97, and 99 recite "graphical user interface (GUI)." . . . In particular . . . the viewing device is configured to display an image by playing the image data provided from the server, by a graphical user interface (GUI) application,” (5/23/2022 Remarks, p. 10–11).
“Dye merely describe . . . a web browser based application . . . to allow the viewer to view live streaming or uploaded video contents . . . That is, Dye does not describe that the viewer can play and watch live streaming or uploaded video contents by a graphical user interface (GUI) application” (5/23/2022 Remarks, p. 11).
Examiner disagrees.  Applicant recognizes that the web browser of Dye represents an application which allows viewing of video.  Dye’s web browser enables users to edit videos, assign keywords, browse and select videos, display videos, comment and reply, etc. using a mouse represents an application with a graphical user interface:
“this web browser based application may include a subscriber login portal, blog templates that a mobile vlogger can select, browser based video editing capabilities or functions (like adding fades, video effects or splicing functionality), category and key words assignment, post-to-web server functionality both as uploaded video file or live streaming video, and community or social networking capabilities to tie captured videos into other social networking communities (e.g., YouTube . . .)” (Dye ¶ 0026).
“the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111 . . . Features of the vlog viewing service portal may include the ability to comment and reply on a mobile vlog, rate a mobile vlog, view vlogs by groups and categories, view vlogs by the most viewed, view vlogs by the highest rating, and so on” (Dye ¶ 0029–0030).
“user input device (such as . . . a mouse. . . )” (Dye ¶ 0056).
	Further, and aside from the user’s web browser itself acting as a GUI application, the web resources (e.g. webpages) served by the server 121 to the clients that enable a viewer to browse, select and display videos are described by Dey as a “web browser based application” provided by the server.  These resources (acting as an application, i.e. “web app”) are served to the client and therefore are “downloaded”.
 
Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.
        2 “Mozilla Delivers New Version of Firefox – First Web Browser to Support Do Not Track on Multiple Platforms”, The Mozilla Blog, https://blog.mozilla.org/en/mozilla/mozilla-delivers-new-version-of-firefox-first-web-browser-to-support-do-not-track-on-multiple-platforms/, June 21, 2011.